                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5: 19-cv-463-BO

TERRELL LARRY CRUDUP JR. ,                    )
          Plaintiff,                          )
                                              )
               V.                             )                       ORDER
                                              )
SOCIAL SECURITY                               )
ADMINISTRATION,                               )
          Defendant.                          )


       T hi s cause comes before the Court on plaintiffs motion for reversal of the decision of the

Adm ini strati ve Law Jud ge [DE 20] and defendant 's motion for judgment on the pleadings [DE

21]. For the reasons discussed below, plaintiffs motion [DE 20] is DENIED and defendant's

motion [DE 21] is GRANTED .

                                         BACKGROUND

       P laintiff brought this prose action under 42 U.S .C. § 405(g) for review of the final decision

of the Co mmi ssioner denying his application for supplemental security inco me. Plaintiff filed his

app li cation for SSI in September 2016. After initial denials, plaintiff was given a hearing before

an Admi ni strative Law Judge (ALJ). In October 20 18 , the ALJ issued an unfavorable ruling,

finding plaintiff was not disabled. The ALJ's decision became the final decision of the

Commissioner when the Appeals Coun ci l denied plaintiffs request for review. Plaintiff then

sought review of the Commi ssioner' s decision in this Court.

                                          DISCUSSION

       Under the Social Security Act, 42 U.S.C. §§ 405(g), and 1383(c)(3), this Court' s review of

the Commissioner' s decision is limited to determining whet her the decision , as a who le, is

supported by substantial evidence and whether the Commi ssioner empl oyed the correct legal




          Case 5:19-cv-00463-BO Document 23 Filed 06/02/20 Page 1 of 3
standard . Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is "such relevant

evidence as a reasonab le mind might accept as adequate to support a conclusion." Johnson v.

Barnhart , 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

        An indi vidual is considered di sab led if he is unable "to engage in any substanti al gainfu l

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months." 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

indi vidual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not on ly unable to do his previous work but cannot,

consideri ng his age, education, and work experience, engage in any other kind of substantia l

gainful work which exists in the national econo my. " 42 U.S.C. § 1382c(a)(3)(B).

        Regulations issued by the Comm issioner establi sh a five-step sequential eval uation process

to be fol lowed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant bears

the burden of proof at steps one tlu·ough four, but the burden shifts to the Commissioner at step

five. See Bowen v. Yuckert , 482 U.S. 137, 146 n.5 (1987). If a decision regarding disability can

be made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404.1520(a)(4),

4 16.920(a)(4).

        At step one, if the Social Security Adm ini stration determines that the claimant is currently

engaged in substantia l gainful activity , the claim is denied . If not, then step two asks whether the

claimant has a severe impairment or combination of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20

C.F.R. Part 404 Subpart P, App. 1. If the claimant ' s impairment meets or medically equals a


                                                  2




          Case 5:19-cv-00463-BO Document 23 Filed 06/02/20 Page 2 of 3
Listing, disability is co nclusive ly presumed. lf not, at step fo ur, the claimant's residual functiona l

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work . If the

claimant cannot perform past relevant work, then the burden shifts to the Commi ss ioner at step

five to show that the claim an t, based on hi s age, education, work experience, and RFC, can perform

other substantial gai nful work. If the claimant cannot perform other work, then he is found to be

disabled. See 20 C.F. R. § 4 16.920(a)(4) .

        Here, the ALJ's analys is continued to step five , where she determined that plaintiff could

perform jobs that exist in significant numbers in the national economy based on his RFC of

medium work. In his appeal, plaintiff identi fies no reversible error by the ALI. The ALJ considered

the medical reco rd s and opi ni ons, plainti ffs testimony, and plaintiffs day-to-day acti vities. The

ALJ prov ided explanations of her reason ing that were sufficient to permit meaningful review. Thi s

Co urt does not sit to reweigh the evidence or make credibi lity determinations. Radford v. Colvin,

734 F.3d 288, 296 (4th Cir. 20 13); Craig v. Chat er, 76 F.3d 585 , 589 (4th Cir. 1996).

                                              CONCLUSION

        Having conducted a full review of the reco rd and decision in this matter, the Court finds

that the decision as a whole is supported by substantial evi dence and that the correct legal standard

was app lied. Accordi ngly, plaintiffs motion for the Court to reverse the ALJ decisio n [DE 20] is

DE IED and defendant' s motion for judgment on the pleadings [DE 21] is GRANTED. The

decision of the Commissio ner is AFFIRMED.
                                                        ~~
                SO ORDERED, this         J
                                       ~ --     day of M-;,y , 2020 .


                                                ~y~~
                                                CHIEF UNITED ST ATES DISTRI CT JUDGE


                                                    3




           Case 5:19-cv-00463-BO Document 23 Filed 06/02/20 Page 3 of 3
